Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 1 of 6
Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 2 of 6
Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 3 of 6
Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 4 of 6
Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 5 of 6
Case 21-12199-elf   Doc 5   Filed 08/10/21 Entered 08/10/21 15:04:05   Desc Main
                             Document     Page 6 of 6
